Citation Nr: 1749571	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1966 to February 1969.

This matter is before the Board of Veterans' Appeals on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran testified before the undersigned in an April 2017 travel board hearing. A transcript of that hearing is of record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The evidence shows the current bilateral hearing loss disability is related to in-service acoustic trauma.

2. The evidence shows the current tinnitus is related to in-service acoustic trauma.



CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1110, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this fully favorable decision, the Board grants entitlement to service connection for a bilateral hearing loss disability and tinnitus. Therefore, no discussion of VA's duty to notify or assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303 (b) (2016).
There is no question that the Veteran currently has bilateral hearing loss for VA benefits purposes. An August 2010 VA Examination and an April 2017 private examination reflect that the Veteran's hearing loss meets the criteria described at 38 C.F.R. § 3.385 (2016). Further, both exams reflect that the Veteran is currently suffering from tinnitus.

The Veteran contends that his hearing loss and tinnitus are due to excessive noise exposure in service. Specifically, the Veteran asserts that he developed hearing loss and tinnitus as a result of in-service exposure to traumatic noise during the performance of duties as a Tractor Vehicle Repairman during active service in a combat zone in the Republic of Vietnam. The Veteran's service separation form shows that he served as a vehicle repairman in service. His assertion of exposure to loud noise is consistent with the circumstances of his service. Therefore, the Board concedes noise exposure as a result of the Veteran's duties during service.

The Veteran is competent to report experiencing an in service injury and resultant diminished hearing and additional auditory pathology in the form of tinnitus, as hearing loss and tinnitus are conditions with unique and readily identifiable features that are capable of lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Here, the Board notes that the Veteran's separation examination is silent for complaints of bilateral hearing loss or tinnitus. At an April 2017 travel board hearing, the Veteran testified that there was a discrepancy between his statements to the examiner at separation and what is reflected on his separation records. The Veteran contends that upon the examiner's inquiry as to his injuries, he informed the examiner that his ears would not stop ringing. This complaint, however, is not noted in the Veteran's separation records. Further, the Veteran testified that the ringing in his ears has never subsided since service. This testimony is consistent with that of a statement given by the Veteran at an April 2017 private examination, where he also stated that he noticed hearing loss shortly after separation from service.

Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service. 38 U.S.C.A. § 1154 (a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology during and since service. Thus, there is competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following acoustic trauma during active service and have continued to progress since that time. 

In this case, the Board acknowledges that there are conflicting etiological opinions. An August 2010 VA examination reflects a diagnosis for both bilateral hearing loss and tinnitus, but renders a negative nexus opinion. The examiner opined that the Veteran's hearing was normal on separation from service, and review of medical literature provides no reasonable basis for the delayed onset of hearing loss. Therefore, the examiner opined that it is less likely as not that tinnitus and bilateral hearing loss was caused by or the result of noise trauma in service. However, the Board assigns less probative value to that opinion, as it did not adequately address the Veteran's lay assertions of onset and continuity of symptomatology. Dalton v. Peake, 21 Vet. App. 23 (2007). Additionally, while the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not due to service noise exposure, the examiner based the negative opinion partly upon the absence of documented hearing loss upon separation. However, regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. 38 C.F.R. § 3.385 (2016); Hensley v. Brown, 5 Vet. App. 155   (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992) (lack of documented hearing loss while in service is not fatal to a claim for service connection.).

The Board also acknowledges the Veteran's April 2017 private examination. This examination notes the Veteran's exposure to daily artillery fire, as well as his work in engine rooms and upon various amphibious crafts. Additionally, the examiner took into account the Veteran's assertion that he noticed the onset of tinnitus off and on prior to separation from service, and noticeable hearing loss shortly after separation. The examiner opined that based on the type and intensity of the Veteran's military noise exposure, it is more likely than not that his hearing loss and tinnitus are a result of his in-service noise exposure. The Board finds that the April 2017 examination more adequately addresses the Veteran's lay assertions of onset and continuity of symptomatology, as well as the extent of his noise exposure during service. Accordingly, the Board finds that the April 2017 opinion is competent and credible, and assigns high probative value thereto.

After review of the record, the Board finds the weight of the probative evidence shows that the Veteran's bilateral hearing loss disability and tinnitus are related to service. Therefore, service connection for a bilateral hearing loss disability and tinnitus is warranted. 


ORDER

Service connection for a bilateral hearing loss disability is granted.

 Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


